Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-21-00268-CR

                                        Sean Michael EARL,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR4829W
                              Honorable Jennifer Pena, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 20, 2022

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Appellant Sean Michael Earl pled guilty to the state jail felony offense of possession of

less than one gram of a penalty group one controlled substance. See TEX. HEALTH & SAFETY CODE

ANN. §§ 481.102(2), 481.115(a), (b); TEX. PENAL CODE ANN. § 12.35. On June 20, 2018, the trial

court ordered that adjudication of guilt be deferred, and it placed Earl on community supervision

for four years. On April 13, 2021, the State filed a motion, seeking an adjudication of guilt and

the revocation of Earl’s community supervision. On May 13, 2021, the trial court held a revocation

hearing, at which Earl pled “true” to violating a condition of his community supervision. After
                                                                                                    04-21-00268-CR


receiving this plea, the trial court found Earl had violated a condition of his community supervision

and revoked Earl’s community supervision. The trial court then adjudicated him guilty and

assessed a sentence of incarceration for three years, crediting Earl for the time he had served while

incarcerated on the charge or in treatment prior to revocation. On May 25, 2021, the trial court re-

sentenced Earl and pronounced a sentence of incarceration for one year, crediting Earl for the time

he had served while incarcerated on the charge or in treatment prior to revocation. 1 Earl now

appeals.

         Earl’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw.

Counsel concludes that the appeal has no merit. Counsel provided Earl with a copy of the brief

and the motion to withdraw, informed Earl of his right to review the record and to file his own

brief, and informed Earl how to obtain a copy of the record, providing him with a form motion for

access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014);

see also Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.) (per

curiam); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). We

issued an order setting a deadline for Earl to file a pro se brief; however, Earl did not file a brief.

         After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed, and appellate




1
 Based on time served, judgment was satisfied when it was pronounced. Nevertheless, this appeal is not moot because
there may be continuing collateral consequences from Earl’s felony conviction. See Sibron v. New York, 392 U.S. 40,
55–56 (1968); Evitts v. Lucey, 469 U.S. 387, 391 n.4 (1985); United States v. Wright, 774 F. App’x. 127, 128 (4th Cir.
2019) (explaining Anders appeal was not moot although appellant had satisfied his sentence); see also Spencer v.
Kemna, 523 U.S. 1, 8 (1998) (“In recent decades, we have been willing to presume that a wrongful criminal conviction
has continuing collateral consequences (or, what is effectively the same, to count collateral consequences that are
remote and unlikely to occur)).”


                                                        -2-
                                                                                                       04-21-00268-CR


counsel’s motion to withdraw is granted. 2 See Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at

177 n.1.

                                                            Rebeca C. Martinez, Chief Justice

DO NOT PUBLISH




2
 No substitute counsel will be appointed. Should Earl wish to seek further review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from the date
of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed in the Court of Criminal Appeals, see id. R. 68.3, and any such
petition must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                          -3-